People v Wands (2018 NY Slip Op 02677)





People v Wands


2018 NY Slip Op 02677


Decided on April 19, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 19, 2018

108528

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJASON WANDS, Appellant.

Calendar Date: March 2, 2018

Before: Garry, P.J., McCarthy, Egan Jr., Clark and Rumsey, JJ.


Michael C. Ross, Bloomingburg, for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered May 10, 2016, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of charges pending against him, defendant waived indictment and agreed to plead guilty to a superior court information charging him with attempted burglary in the second degree. Defendant thereafter pleaded guilty to that charge and waived his right to appeal, both orally and in writing. In accordance with the plea agreement, defendant was sentenced, as a second violent felony offender, to a prison term of seven years followed by five years of postrelease supervision. Defendant now appeals.
We affirm. Defendant's sole contention on appeal is that the sentence imposed is harsh and excessive in light of, among other things, his remorse and difficult childhood. This contention, however, is precluded by defendant's unchallenged appeal waiver, which the record establishes was knowing, voluntary and intelligent (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Webb, 157 AD3d 1132, 1132 [2018]; People v Dobbs, 157 AD3d 1122, 1123 [2018]; People v Dorsey, 148 AD3d 1352, 1352 [2017], lv denied 29 NY3d 1031 [2017]).
Garry, P.J., McCarthy, Egan Jr., Clark and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.